Citation Nr: 0836996	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $6085.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1955.  He died in September 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Committee on Waivers and Compromises at the Pension Center at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  An overpayment in the amount of $6085.00 was created as a 
result of receipt of Social Security Administration (SSA) 
benefits reported by the appellant but not taken into account 
by the RO.  

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the appellant.

3.  Recovery of this overpayment would be against equity and 
good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $6085.00 is against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The standard for assisting claimants in the processing of 
claims for VA benefits was changed, effective November 9, 
2000, with the signing into law of the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)).  As 
an initial matter, the Board notes that that the VCAA notice 
and duty to assist provisions do not apply to waiver claims.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The veteran died in September 2001.  In her application for 
Death Compensation Benefits, received in October 2001, the 
appellant listed the gross monthly SSA income received by 
herself and her dependent helpless child.  The amounts listed 
were $524.00 for herself, and $529.00 for her child.  On an 
annualized basis, the appellant was receiving $6288.00, and 
her child was receiving $6348.00.  

The RO granted death pension benefits because the veteran 
served during a period of war, and because the RO determined 
that the appellant met the income and net worth requirements 
set by law.  In its explanation of benefits, the RO explained 
that the award, effective November 1, 2001, was based on no 
accountable income from November 1, 2001, and on SSA income 
reported by the appellant for herself, but none reported for 
her helpless child.  The notice indicated that SSA reported 
no social security income for the appellant, but did report 
social security income for the appellant's helpless child.  
The RO made the assumption that this was a typographical 
error, meaning, apparently, that the RO assumed that the 
appellant had made a typographical error, and that it was 
therefore only the helpless child who was receiving SSA 
benefits because that was what SSA reported.  

Though not all of the original documents are of record, the 
Board is able to reconstruct events based on the Statement of 
the Case (SOC) issued in April 2005.  According to the SOC, 
in February 2003 the RO received copies of Form SSA-1099, 
Social Security Benefit Statements, for the appellant and her 
helpless child for calendar year 2002.  Based on the 
information contained therein, the RO took award action to 
suspend the appellant's pension benefits based on her receipt 
of SSA benefits.  The RO sent the appellant a letter in 
September 2003, explaining that pension benefits had been 
suspended due to her receipt of SSA income, and also proposed 
to stop pension benefits effective November 2001 if she 
failed to complete and submit an Eligibility Verification 
Report and Medical Expense Report for October 2001 through 
October 2002, tell the RO when she began receiving SSA 
benefits, and complete and submit a VA Form 21-8049, Request 
for Details of Expense.  There is no indication in the record 
that the appellant submitted the requested information, 
however, given that other pertinent documents, including 
official correspondence from the RO to the appellant, are 
also missing from the record, the Board is not convinced that 
they were not submitted.  

The SOC indicates that final action was taken in August 2004, 
stopping pension benefits effective November 2001.  The SOC 
also indicates that the Debt Management Center sent a letter 
to the appellant that same month, informing her that as a 
result of the August 2004 final action, she had a debt of 
$6085.00.  The SOC indicates that the appellant's request for 
a waiver and financial status report was received late in 
August 2004.  

Of record is the November 2004 decision of the Committee on 
Waivers and Compromises that denied the appellant's request 
for a waiver of overpayment.  The Committee reported that it 
did not find any evidence of bad faith or willful intent to 
misrepresent or disclose facts that would prevent a waiver.  
The Committee also noted that it had considered other facts 
to make a fair and equitable decision, including fault, 
debtor gain, hardship benefit purpose, and change of 
position.  The Committee noted that it felt that the 
overwhelming factor in creating the debt was that the 
appellant had not provided the information previously 
requested.  The Committee concluded that, if the appellant 
had provided the information, it may have reduced or 
eliminated the debt.  

Pursuant to 38 U.S.C.A. § 5302(a), a claimant may seek a 
waiver of recovery of an overpayment of VA benefits.  VA is 
authorized to grant a waiver of recovery of indebtedness when 
collection of the debt would be against "equity and good 
conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 
1.963(a) (2007).  Under the criteria set out in 38 U.S.C.A. 
§ 5302(c), the law precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any 
one of the following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the 
Board may determine whether equity and good conscience 
affords the appellant a waiver, the Board must first 
determine whether there is an indication of fraud, 
misrepresentation, or bad faith on her part in connection 
with the claim.  

The Board agrees with the Committee's November 2004 decision 
and finds that the facts in this case do not show fraud, 
misrepresentation, or bad faith on the appellant's part in 
the creation of the overpayment in question.  There is 
nothing in the record suggesting she tried to hide her 
income.  To the contrary, she clearly and unambiguously 
reported her SSA income in her application for death 
compensation, received at the Detroit RO in October 2001.  

Having determined there was no fraud, misrepresentation, or 
bad faith on the appellant's part, the Board now proceeds to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. 
§ 1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  Id.  

In making this determination of whether recovery would be 
against equity and good conscience, the Board must consider 
each of the following factors, which are not intended to be 
all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his/her own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The Board finds that VA was 
at fault for not recognizing the SSA income reported by the 
appellant in her October 2001 application for death 
compensation.  If there was any fault on the part of the 
appellant it would be her failure to correct the RO's 
impression that only one SSA benefit was being received 
rather than two.  The Board finds, however, that the 
appellant's fault is mitigated by the fact that the RO's 
August 2002 notice of entitlement was not a model of clarity.    

As to the third element, undue hardship, the Board finds that 
to require the appellant to repay the debt would impose an 
undue hardship on her.  Taking into account the appellant's 
statements and the documents provided with her notice of 
disagreement (NOD), the Board finds that she is a person of 
limited resources and limited income, and that to require 
repayment of the debt incurred almost exclusively due to an 
error made by VA would impose an undue hardship on her.  

Regarding element four, there is no indication that 
collecting this debt would defeat the purpose of the benefit.  
This finding weighs against her waiver claim.  The 
controlling factor in this case, however, is that collecting 
the $6085.00 debt would cause her undue hardship given her 
relatively poor current financial situation.  

As to element five, the Board finds that waiving the debt 
would not result in her unjust enrichment.  Even with her 
receipt of SSA benefits and a job that provides limited 
income ($5269 in 2003), her monthly expenses still clearly 
approach or exceed her monthly income, depending on the 
vagaries of unforeseeable medical expenses and rising energy 
costs that cause significant financial insecurity.  In short, 
in the Board's opinion, the appellant's receipt of the 
overpayment of $6085.00 could hardly be called unjust 
enrichment given her poor financial situation.  

Finally, as to element six, the Board finds no evidence that 
the appellant changed position to her detriment through 
reliance on the benefit.  Here too, though, the Board finds 
that the controlling factor is that collecting the $6085.00 
debt would cause her undue hardship given her circumstances.  

In sum, after weighing all of the elements of the criteria 
listed at 38 C.F.R. § 1.965(a), the Board finds that recovery 
of the $6085.00 overpayment would be against equity and good 
conscience.  Consequently, waiver of recovery of the 
overpayment is warranted.  


ORDER

The claim for waiver of recovery of an overpayment of pension 
benefits in the amount of $6085.00 is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


